DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 11 recites the limitations “the connecting parts” at the fourths line from the bottom of the claim, which does not have an antecedent basis in the claim.  Claims 12-18 are rejected by dependency.  The following amendment will be assumed for examination purposes:

“… a width given by extending a center line between sides of the electrodes facing each other along the sides of the electrodes and causing the center line to reach any of the electrodes and [[the]] connecting parts that connect the electrodes being larger than one time an arrangement spacing of the two bent parts in the second direction and smaller than three times the arrangement spacing.”

Allowable Subject Matter
Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   Regarding independent claim 1, the prior art Hayes (US 2002/0152048 A1) discloses, except for elements highlighted italicized bold:

Regarding claim 1, a fingerprint detection device comprising: 

a substrate (

    PNG
    media_image1.png
    693
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    689
    media_image2.png
    Greyscale

 ); 

a plurality of drive electrodes provided on one face side of the substrate and arranged in a first direction (figure 10(a):

    PNG
    media_image3.png
    403
    369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    678
    media_image4.png
    Greyscale


); and 

a plurality of zigzag detection electrodes provided on the one face side and arranged in a second direction crossing the first direction ( 

    PNG
    media_image3.png
    403
    369
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    518
    678
    media_image4.png
    Greyscale



), the detection electrodes having: 

a plurality of first line parts; 
a plurality of second line parts extending in a direction crossing the first line parts; and
bent parts coupling the first line parts and the second line parts to each other (figure 10(a): 

    PNG
    media_image5.png
    558
    567
    media_image5.png
    Greyscale

), and 

the drive electrodes having: 
a plurality of electrodes arranged spaced apart from each other in a plan view (figure 10(a):

    PNG
    media_image6.png
    481
    592
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    125
    680
    media_image7.png
    Greyscale

 ); 

connecting parts coupling the electrodes adjacent to each other in the second direction to each other; and 

dummy electrodes in a floating state, each of the dummy electrodes being arranged between the two electrodes arranged in the first direction between the two detection electrodes.

	While “dummy”, or “floating” electrodes are known in the art, there is no reason or motivation to, in the case of the arrangement of Hayes figure 10(a), provide floating electrodes “arranged between the two electrodes arranged in the first direction between the two detection electrodes” as required by claim 1 without reliance upon impermissible hindsight; and even if Hayes were modified in this manner, the combination still would not teach the missing element of, “connecting parts coupling the electrodes adjacent to each other in the second direction to each other”.   The Hayes electrodes 102 are connected by the detection electrodes arranged in the 1st direction (i.e., electrodes 102 are connected to adjacent electrodes in the vertical direction), but the Hayes electrodes 102 are NOT connected in the 2nd direction (horizontally).   Claims 2-10 are allowable as being dependent from claim 1. 

	Claims 11-18 are not rejected over the prior art, but remain rejected under 35 USC 112b above.  Regarding independent claim 11, the following elements of the claim are disclosed by the Hayes reference as applied to claim 1 above: 

“Claim 11:  A fingerprint detection device comprising: a substrate; a plurality of drive electrodes provided on one face side of the substrate and arranged in a first direction; and a plurality of zigzag detection electrodes provided on the one face side and arranged in a second direction crossing the first direction, the detection electrodes having: a plurality of first line parts; a plurality of second line parts extending in a direction crossing the first line parts; and bent parts coupling the first line parts and the second line parts to each other.”

Regarding claim 11, Hayes further teaches the element, “the drive electrodes having a plurality of electrodes having a shape including two parallel sides and arranged spaced apart from each other in a plan view” ( 

    PNG
    media_image8.png
    562
    611
    media_image8.png
    Greyscale

).

Hayes does not teach:   

“… a width given by extending a center line between sides of the electrodes facing each other along the sides of the electrodes and causing the center line to reach any of the electrodes and [[the]] connecting parts that connect the electrodes being larger than one time an arrangement spacing of the two bent parts in the second direction and smaller than three times the arrangement spacing.”  This limitation is supported and described by the application with respect to applicant’s figure 13 as seen:

    PNG
    media_image9.png
    871
    642
    media_image9.png
    Greyscale

.     Neither Hayes nor the prior art searched by the examiner teaches or suggests this geometrical constraint.   Claims 12-18 are dependent from claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665